Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 2, 2015

                                     No. 04-14-00358-CV

               Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                                       Appellants

                                              v.

                                     Arnold L. LEVEY,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02406
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
       The Appellants and Cross-Appellee’s First Motion for Extension of Time to File Briefs is
GRANTED. The appellants reply brief is due on March 3, 2015 and the cross-appellee brief is
due on March 13, 2015.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court